Law Offices of Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 Telephone (415) 856-7000 Facsimile (415) 856-7100 Internetwww.paulhastings.com March 20, 2014 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Firsthand Technology Value Fund, Inc. File No. 814-00830 Ladies and Gentlemen: On behalf of Firsthand Technology Value Fund, Inc., attached for filing pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934, as amended, is a definitive proxy statement and related proxy card in connection with the annual meeting of stockholders of the Registrant.This definitive proxy statement has been revised from the preliminary materials filed on February 14, 2014 to complete and update various items as well as to address comments from the staff of the Securities and Exchange Commission.Separate correspondence has been filed with detailed responses to those comments. Please direct any further comments or questions regarding this filing to the undersigned at (415) 856-7007. Very truly yours, /s/ DAVID A. HEARTH David A. Hearth of PAUL HASTINGS LLP cc: Kevin M. Landis (w/encls.) Kelvin K. Leung, Esq. (w/encls.)
